                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 4/6/2020


THIERRY BARNEBOUGLE; MICHAEL
CRUZ; AMR ABOU ELKHIER; JOSE
LEODON HERNANDEZ; NATHANIEL
LAWRENCE; and NAISHEL SOPHIA,

                            Petitioners,
                       v.                                      No. 20-CV-2822 (RA)

THOMAS DECKER, in his official capacity                               ORDER
as Director of the New York Field Office of
U.S. Immigrations & Customs Enforcement;
and CHAD WOLF, in his official capacity as
Acting Secretary, U.S. Department of
Homeland Security,

                            Respondents.


RONNIE ABRAMS, United States District Judge:

       Today, the Court received Petitioners Thierry Barnebougle, Michael Cruz, Amr

Abou Elkhier, Jose Leodon Hernandez, Nathaniel Lawrence, and Niashel Sophia’s

petition for a writ of habeas corpus under 28 U.S.C. § 2241, requesting release from ICE

custody because of the crisis posed by COVID-19. Dkt. 1. No later than Wednesday,

April 8, 2020, the Government shall advise the Court whether it has any objection to this

request and, if so, provide the basis for that objection. To the extent that Petitioners have

medical records memorializing their health conditions, they shall provide them to the

Court no later than Wednesday, April 8, 2020.
         Petitioners shall promptly serve this Order on Respondents and file proof of such

 service on the docket.

 SO ORDERED.

Dated:     April 6, 2020
           New York, New York


                                                 Ronnie Abrams
                                                 United States District Judge




                                             2
